


Exhibit 10.10






July 31, 2012                    


Randy Gast
xxxxxxxxx
xxxxxxxxx


Dear Randy,


Overland Storage, Inc. (“Overland”) is pleased to extend the following offer of
employment under the general terms set forth below:


Position:        Senior Vice President of Strategic Alliances and Client
Services
Location:        125 South Market Street San Jose, CA 95135
Reports to:        Eric Kelly, President & Chief Executive Officer


Compensation:
$240,000 annual compensation paid in accordance with our normal payroll
practices and subject to normal withholding. You will be eligible to participate
in the executive incentive plan upon final approval of the Compensation
Committee of the Board of Directors (the “Committee”). Management currently
intends to propose an executive incentive plan based on corporate and individual
goals to be established by the Committee with a target compensation of 50% of
your annual compensation.

 
Stock Options:
Management will recommend that the Committee award you 200,000 Restricted Stock
Units (RSUs) and 50,000 options at the Committee’s next meeting. The recommended
RSU’s will vest over a three years with 1/6th of the total number of RSU vesting
on every six months, and the options will vest monthly 1/36th of your first day
of employment with Overland. Additionally, the recommended RSU’s will contain
language that will provide that if your employment with Overland is terminated
by you for Good Reason or by the Company without Cause during the two year
period following a Change of Control, then any unvested portion of the option
and other equity-based awards granted by the Company to you shall vest in full
as of the date of such termination, which benefit will be more fully described
in a retention agreement between you and Overland to be entered into following
the execution of this agreement. If the unvested portion of the option is not
assumed by the acquirer in connection with a Change of Control or otherwise
settled in cash or other property in connection with such Change of Control,
then you’re unvested portion of the option not so assumed or settled will
accelerate and become fully vested and exercisable immediately prior to the
closing of such Change of Control.



The retention agreement, will provide that, for purposes of the foregoing, the
following definitions shall apply:






--------------------------------------------------------------------------------




(a) a “Change of Control” will be defined to have occurred if, and only if,
during the term of your employment with Overland:


(i) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Securities Exchange Act of
1934 (“Exchange Act”) is or becomes the “Beneficial Owner” (as defined in Rule
13d-3 of the General Rules and Regulations under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote in the election of directors of the Company (other than as a result of a
purchase of shares directly from the Company in a capital-raising transaction);


(ii) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (“Transaction”), in each case, with respect to
which the shareholders of the Company immediately prior to such Transaction do
not, immediately after the Transaction, own more than fifty percent (50%) of the
combined voting power of the Company or other corporation resulting from such
Transaction; or


(iii) all or substantially all of the assets of the Company are sold, liquidated
or distributed;


(b) “Cause” shall mean any of the following: (i) your acts or omissions
constituting reckless or willful misconduct with respect to your obligations or
otherwise relating to the business of Overland that causes material harm to
Overland or its reputation; (ii) your material breach of agreements with
Overland, which breach you fail to cure within 30 days after receiving written
notice from Overland that specifies the specific conduct giving rise to the
alleged breach (if such breach is curable); (iii) your conviction or entry of a
plea of nolo contendere for fraud, theft or embezzlement, or any felony or crime
of moral turpitude; or (iv) your willful neglect of duties as determined in the
sole and exclusive discretion of Overland, which you fail to cure within 30 days
after receiving written notice from Overland that specifies the specific duties
that you have failed to perform (if such conduct is curable); and


(c) you will be deemed to have resigned for “Good Reason” if you voluntarily
terminate employment with the Company: (i) a reduction by Overland in your base
salary as in effect immediately prior to such reduction unless (A) such
reduction is part of a salary reduction plan across the Overland’s entire senior
management team, (B) such reduction does not have a materially disproportionate
effect on you in comparison to other members of the senior management team and
(C) such reduction is not in excess of 10% of your base salary, (ii) a material
and adverse change in your duties, position, reporting relationship or
responsibilities, or the removal of you from such duties, position or
responsibilities, (iii) a material breach of the any agreement between you and
Overland; or (iv) the relocation of you to a facility or a location more than
fifty (50) miles from your then present employment location; provided that, in
any such case, you first provide written notice to Overland of the existence of
the one or more of the above conditions within ninety (90) days of its initial
existence, Overland has failed to cure such condition within the thirty (30) day
period thereafter and you terminate employment within thirty (30) days of the
end of such cure period.




--------------------------------------------------------------------------------








Severance and
Change of Control:
Management will recommend to the Committee that you become party to a retention
agreement that will provide that, in the event your employment is terminated by
Overland without Cause or by you for Good Reason, Overland will provide
severance benefits equal to the following: (a) six (6) months’ base salary
(based upon of the greater of your then current base salary or the base salary
as of your start date), (b) a pro-rated portion of your target bonus for the
year of termination (based on the number of days you were employed during the
period on which the target bonus is based) and (c) and an amount equal to twelve
(12) months of your COBRA premiums, provided you timely elect and remain
eligible for COBRA coverage. The base salary and bonus shall be paid in
accordance with the Overland’s standard payroll procedures over the six (6)
month period following your termination date and amount based upon the cost of
COBRA premiums shall paid in accordance with Overland’s standard payroll
procedures over twelve (12) months following termination. In the event you are
terminated without Cause by Overland or you terminate your employment for Good
Reason within two (2) years following a Change of Control, Overland (or its
successor) will pay you a lump sum equal to the sum of the following: (a) twelve
(12) months’ base salary (based upon of the greater of your then current base
salary or the base salary as of your start date), (b) a pro-rated portion of
your target bonus for the year of termination (based on the number of days you
were employed during the period on which the target bonus is based) and (c) and
an amount equal to twelve (12) months of your COBRA premiums, provided you
timely elect and remain eligible for COBRA coverage. The retention agreement
will set forth the eligibility and other terms and conditions of these benefits,
including the condition that you first sign and not revoke a general release of
claims in favor of the Company and its affiliates within no more than 55 days of
the termination of your employment in order to receive any of the above
severance benefits (provided that any time periods contained in the release will
fully comply with any requirements then in effect under Section 409A).
Management will recommend that the eligibility and other terms and conditions
(other than the amount of the benefits) you will receive be substantially the
same as those for other Vice Presidents.



Section 409A
Notwithstanding anything to the contrary in this agreement, no Deferred
Compensation Separation Benefits payable under this agreement will be considered
due or payable until and unless you have a “separation from service” within the
meaning of Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(the “Code”) and the final regulations and any guidance promulgated under
Section 409A, as each may be amended from time to time (together, “Section
409A”). Notwithstanding anything to the contrary in this agreement, if you are a
“specified employee” within the meaning of Section 409A at the time of your
“separation from service” other than due to death, then any severance benefits
payable pursuant to this agreement and any other severance payments or
separation benefits, that in each case when considered together may be
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) and are otherwise due to you on or within the
six (6) month period following your “separation from service” will accrue during
such six (6) month period and will instead become payable in a lump sum payment
on the date six (6) months and one (1) day following the date of your
“separation from service.” All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in





--------------------------------------------------------------------------------




accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this agreement is intended to constitute
separate payments for purposes of Section 1.409A‑2(b)(2) of the Treasury
Regulations. Notwithstanding anything to the contrary in this agreement, if you
die following his “separation from service” but prior to the six (6) month
anniversary of the date of you “separation from service,” then any Deferred
Compensation Separation Benefits delayed in accordance with this paragraph will
be payable in a lump sum as soon as administratively practicable after the date
of your death, but not later than ninety (90) days after the date of your death,
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. It
is the intent of this agreement to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided under this
agreement will be subject to the additional tax imposed under Section 409A, and
any ambiguities in this agreement will be interpreted to so comply. Overland and
you agree to work together in good faith to consider amendments to this
agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to you.
 
At Overland we strive to maintain a safe, drug-free work environment conducive
to effective business operations. We require that our personnel and operating
practices be consistent with the highest standards of health and safety.


Overland pays 100% of your benefits and they will be effective on the first day
of the month following your start date. You will meet with our Human Resources
Department upon your arrival so that they can explain your new benefits and sign
you up for coverage.


The Immigration Reform and Control Act of 1986 require employers to provide
verification of a new employee’s identity and employment eligibility on their
first day of employment. It is necessary, therefore, that you complete the US
Government and Employment Eligibility Verification Form (I-9) and provide
documentation to verify your identity and employment eligibility.


Your employment with Overland will be "at-will". This means that it is not for
any specified period of time and can be terminated by you or by Overland at any
time, with or without advance notice, and for any or no particular reason or
cause. It also means that your job duties, title, responsibilities, reporting
level, compensation and benefits, as well as Overland’s personnel policies and
procedures may be changed with or without notice at any time in the sole
discretion of Overland, subject to benefits you may be entitled to under the
Employment and Severance Agreement referenced above. The "at-will" nature of
your employment will remain unchanged during your tenure as an employee and may
be changed only by an express written agreement that is signed by you and by the
Chief Executive Officer.


In order to document your acceptance, please countersign this letter no later
than close of business Wednesday, August 1, 2011 and return to Eric Kelly. Your
employment is conditioned on our receipt of your executed copy of this letter.






--------------------------------------------------------------------------------




Randy, we look forward to you joining the Overland Executive Management Team.






Sincerely,


/s/ Eric Kelly


Eric Kelly
President and Chief Executive Officer




Acceptance: /s/ Randy Gast            


By signing, I understand, acknowledge and agree to all of the terms of this
offer.






